As filed with the Securities and Exchange Commission on May 18, 2009 Registration No. 333-134939 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 POS POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Covenant Transportation Group, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0320154 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 400 Birmingham Highway Chattanooga, Tennessee 37419 (Address of Principal Executive Offices) (Zip Code) Covenant Transportation Group, Inc. Amended and Restated 2006 Omnibus Incentive Plan (Full title of the plan) David R. Parker Chairman, President, and Chief Executive Officer Covenant
